UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1575



SHANMIN LIU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-370-027)


Submitted:   February 27, 2004             Decided:   April 6, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederic W. Schwartz, Jr., Washington, D.C., for Petitioner.
Peter D. Keisler, Assistant Attorney General, Civil Division,
David M. McConnell, Assistant Director, Lisa M. Arnold, Senior
Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shanmin Liu, a native and citizen of China, seeks review

of a decision of the Board of Immigration Appeals affirming without

opinion the immigration judge’s denial of Liu’s application for

adjustment of status.     We have reviewed the administrative record

and   the   order   of   the   immigration    judge   and   conclude   that

substantial evidence supports the finding that Liu is statutorily

ineligible for the relief sought.            See 8 U.S.C. § 1105a(a)(4)

(1994);* 8 U.S.C. § 1252b(e)(2)(A) (1994).

            Accordingly, we deny Liu’s motion for oral argument and

petition for review.      We dispense with oral argument because the

facts and legal arguments are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            PETITION DENIED




      *
      Although 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1,
1997, because this case was in transition at the time the IIRIRA
was passed, § 1105a(a)(4) is applicable here under the terms of the
transitional rules contained in § 309(c) of the IIRIRA.